DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of sodium dodecyl sulfate, copolymer of poly(N vinyl caprolactam) and poly(N vinyl pyrrolidone), dispersing agent contacted with the fluid as a solution and waste water is in an injection reservoir in the reply filed on 7/8/19 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/19.

Priority
As previously set forth: The claims have a priority date of that of the filing of the provisional application dated 6/2/17.

Response to Argument/Amendments
Applicant argues claim 1 requires the dispersing agent to be injected into produced waste water containing the polymeric low dose hydrate inhibitor in a tank and then injecting the resulting composition into a well or reservoir.  Applicant argues that the problem of precipitation is not known in the cited art.  Applicant argues there is a significant difference in injecting a dispersant into a well as a dispersant and allowing it to travel through the production system and injecting the dispersant into a separator, slug catcher, holding tank or stationary holding apparatus because, for example, a separator would have the low dose inhibitor in the water phase and the dispersant would be in the oil phase.  Thus, in this scenario, the dispersant would not be present in the produced water as required by claim 1.  Applicant argues the other references do not remedy this deficiency.
The Examiner disagrees.  The scenario discussed by Applicant is not the scenario found in the below rejection.  The below rejection does not inject the inhibitor/hydrator in a separator.  The below rejection injects such into mud tanks, which would embrace the claimed holding tank or stationary holding apparatus.  If there are concentrations or elements that are required to “reduce precipitation” (e.g. what elements are causing precipitation?  Salts?  There are no salts claimed) the Examiner recommends adding such to the claims.  Precipitation may not be recognized by the prior art, however, the prior art meets all the claim limitations and thus precipitation must be reduced therein.  As such, arguments drawn therein are not found persuasive.
Applicant argues Potisek does not disclose injecting the dispersing agent into produced water containing the inhibitor in particular parts of the extraction process or the problem of precipitation.  As such Applicant argues Potisek does not remedy the above deficiencies. 
The Examiner disagrees.  The rejections are not deficient in these elements, thus Potisek is not needed to remedy such.  Arguments herein are thusly not found persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10-17, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncum (US 6251836) in view of Baugh (US 2012/0205561), Zamfes (US 2009/0021262) and Frantz (US 2014/0011712).
Elements of this rejection are as previously set forth, reiterated in its entirety below in italics.

Duncum discloses hydrate inhibitor compositions (title).  The hydrate inhibitor composition comprises a polymer hydrate inhibitor such as a copolymer of N-vinyl omega caprolactam and N-vinyl pyrrolidone, which may be formed from grafting monomer (b) N-vinyl pyrrolidone onto a homopolymers of (a) N-vinyl caprolactam.  Such would result in a copolymer of poly(N-vinyl pyrrolidone)-co-poly(N-vinyl caprolactam) (Column 2 lines 32-50) and meets the polymer hydrate inhibitor of claim 1.  The polymer inhibitor is element (i) in Duncum.  Other elements (ii) and (iii) may be added (abstract).  Elements (ii) and (iii) may be added to the overall formulation as an aqueous solution (Column 5 lines 15-20).  When such occurs, the final formulation of additive with (i), (ii) and (iii) will be aqueous based.  “low dose” is deemed to be met since the polymer of Duncum meets Applicant’s species election.  Regarding the dispersing agent, dispersant or surfactants such as sodium dodecyl sulphonate may be added to the formulation (Column 9 lines 4-10).  
Duncum discloses wherein the additive is used to inhibit hydrate formation during drilling (Column 9 lines 40-43), thus implying its addition prior or during injection in the well.  Duncum discloses the additive can also be added continuously or batchwise into a conduit (pipe) upstream of where conditions occur (Column 9 lines 47-50) and during the transportation of fluids from oil and gas wells (Column 9 lines 39-41), thus Duncum discloses wherein the additive can also be added to fluids that have been produced from a well.  Duncum further discloses wherein the inhibitors are added to the drilling mud in the mud tank at the wellbore (Column 10 lines 1-3), such meets the holding tank and/or stationary holding apparatus of claim 1.
Duncum includes elements as set forth above.  Duncum discloses injecting the inhibitors in the mud tank but does not disclose if the mud tank comprises produced fluid.
Zamfes discloses apparatus and probes for measuring drill cuttings (abstract).  In the background therein Zamfes discloses that during drilling of a well, mud is circulated downhole to carry away drill cuttings.  In active mud systems, the mud is circulated in a loop, e.g, pumped from the mud tank (e.g. the tank disclosed by Duncum) downhole through the drill bit, back up the annulus and back to the mud tank wherein cuttings and fines are separated and the mud is reconstituted and reused [0004].  Zamfes is thusly evidence that the mud tank is used for circular flow down the wellbore, back up and around.
Baugh discloses methods of using blowout preventers (abstract).  Figure 1 of Baugh depicts a typical drilling setup.  Therein, mud pumps 60 pump drilling mud from mud tank 64 down through the wellbore, back up through the annulus and back to the mud tank [0033].
Zamfes and Baugh are both evidence that the mud tank is used not only for fresh/new mud but also for reuse/recycling of the drilling mud produced from the well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cycle the drilling mud from the mud tank of Duncum downhole, return the used drilling mud to the mud tank, and reuse again down the well, as taught by Zamfes and Baugh, since this is a recognized way in the art to drill wellbores.
Thus, when adding inhibitors to the mud tank in Duncum, in light of Zamfes and Baugh, after the first circulation of the fluid, the produced “waste” mud fluid would already have some amount of the inhibitors therein.  Since Duncum recognizes adding the composition to drilling fluids during drilling operations (Column 9 lines 42-43) as well as to fluids being produced from oil and gas wells (Column 9 lines 40-41) and since one would recognize that there may be some may leak off into the formation and/or consumption of the inhibitor during injection/circulation, it is prima facie obvious to add more to the drilling fluid as needed as it is being circulated through the mud tank, downhole and back to the surface.  Adding such batchwise or continuously would also be prima facie obvious since these are two known methods of addition taught in Duncum.
Regarding the “produced waste water”, Duncum discloses using the inhibitors in oil based drilling fluids (see claim 11 Duncum) but does not disclose what the oil based drilling fluid is.
Frantz discloses drilling fluid compositions (abstract) wherein the drilling fluid may be oil based [0025].  Examples of oil based fluids includes all-oil-based fluids [0026] and invert oil emulsions [0027].  Oil based invert emulsion base fluids comprise water.  The drilling fluids may comprise gas hydrate inhibitors [0029], thus akin to Duncum.  Frantz thusly teaches both these types of oil based fluids to be suitable for the intended use of Duncum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Duncum the use of invert oil emulsions, as taught by Frantz, since they are recognized in the art to be suitably known oil based fluids.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
When circulating and producing an invert emulsion drill fluid from a well and treating it in the mud pit, one would thusly be treating “produced waste water”, e.g. drilling mud comprising water that is produced from the wellbore.  Further, it is noted that additional water would implicitly also be produced from the well, see Column 1 lines 29-31, 38-40 of Duncum, thus the drilling fluid that is circulated out of the wellbore meets the claimed produced waste water.
Adding the additive formulation to the produced/removed fluid comprising water and gas that contains a hydrate inhibitor (e.g. the fluid from oil and gas wells of Duncum that has a hydrate inhibitor already therein) in any order, e.g. hydrate inhibitor first and then surfactant, is prima facie obvious, e.g. any order of performing process steps is prima facie obvious. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Such meets the requirements of claims 1, 10-14.  Regarding claims 15-16, see the discussion above about additives (ii) and (iii), therein they may be undiluted or in solution.  When adding other components such as the dispersant, such would be prima facie obvious to add either undiluted (as native solid or liquid depending on how it was bought/stored) or diluted in water (e.g. a solution), thus rendering obvious the requirements of claims 15-16.  
The dispersant is added in amounts from 1-10 wt% of the formulation, the formulation being additives (i), (ii) and (iii).  Additives (i), (ii) and (iii) may be in a ratio of 25:20:50, or 25%:20%:50% respectively.  Herein using 1 wt% dispersant to 25% additive (i) (the polymer hydrate inhibitor) calculates to 4 wt% dispersant based on polymer hydrate inhibitor (1/25*100) and such meets claim 17.  The entire additive of (i), (ii) and (iii) may also be called the polymeric low dose hydrate inhibitor, thus 25:20:50 adds up to 95% of the additive.  1% of 95% is about 1% dispersant based on the polymer hydrate inhibitor additive.  Elements above meet the requirements of claims 19, 22-23.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncum in view of Baugh, Zamfes and Frantz in further view of Potisek (WO 2016/089599).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.

Duncum, Baugh, Zamfes and Frantz include elements as set forth above.  Duncum discloses the use of dispersant/surfactants such as stearic acid and sodium dodecyl sulphonate (Column 9 lines 6-7) but does not disclose the use of sodium dodecyl sulfate.
Potisek discloses proppant compositions for subterranean formations (title, abstract).  Said compositions comprise a dispersing agent (page 8 line 15).  A dispersing agent means an agent that aids in the formation or stabilization of a dispersion (page 8 lines 15-20).  Dispersing agents are disclosed by Potisek to also be called surfactants (page 8 line 19).  Potisek discloses that the dispersing agent can be stearic acid (page 9, line 7), sodium lauryl sulfonate (also known as sodium dodecyl sulphonate) (page 9 lines 19-20), both overlapping the dispersants taught by Duncum, or sodium dodecyl sulfate (page 9 line 17-18).  Potisek thusly teaches stearic acid, sodium dodecyl (lauryl) sulphonate and sodium dodecyl sulfate to function equivalently as dispersants in subterranean formations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Duncum, Baugh, Zamfes and Frantz the use of sodium dodecyl sulfate, as taught by Potisek, since it is recognized in the art of dispersants for subterranean formations to function equivalently to stearic acid and sodium dodecyl sulphonate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/Primary Examiner, Art Unit 1768